Citation Nr: 9909383	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  96-25 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1. Entitlement to an increased (compensable) rating for a 
neck scar. 

2. Entitlement to an increased (compensable) rating for 
residuals of an injury to the left knee.  

3. Entitlement to an increased (compensable) rating for 
residuals of an injury to the left middle finger.



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had active service from November 1990 to November 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the RO 
which granted service connection for residuals of a left 
middle finger dislocation, a left knee scar, and a scar on 
the right side of the neck.  Each of these disabilities were 
assigned a noncompensable rating.  In this rating action, the 
RO also denied entitlement to a 10 percent rating based on 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.  The veteran was scheduled to report for a 
hearing before a Board member at the RO in September 1997, 
but he failed to appear at the hearing.  

The issues listed on the title page of this decision are 
before the Board for appellate consideration at this time.  
In view of the grant of a 10 percent rating for the veteran's 
service-connected neck scar in this decision, the issue of 
entitlement to a compensable rating based on multiple 
noncompensable service-connected disabilities under 38 
C.F.R.§ 3.324 is moot.  


FINDINGS OF FACT

1. The veteran has a raised, reddened, 2 and 1/2 centimeter 
scar on the base of the right neck, which is moderate and 
disfiguring.  

2. The veteran has a 2-centimeter, nontender, noninflamed, 
barely discernable scar on the left knee, with no 
limitation of knee function demonstrated on VA 
examination.

3. The veteran has full range of motion in the left middle 
finger without pain, tenderness, or swelling noted on VA 
examination. 



CONCLUSION OF LAW

1 The criteria for a 10 percent rating for a scar on the 
right neck have been met.  38 U.S.C.A.§§ 1155, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R.§ 4.118, Diagnostic 
Code 7800 (1998).  

2 The criteria for a 10 percent rating for a scar on the 
left knee have not been met.  38 U.S.C.A.§§ 1155, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R.§§ 4.31, 4.118, 
Diagnostic Code 7803, 7804 (1998).  

3 The criteria for a 10 percent rating for residuals of a 
dislocation of the left middle finger have not been met.  
38 U.S.C.A.§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R.§§ 4.31, 4.71(a), Diagnostic Code 5226 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that it finds the veteran's claims 
for a compensable ratings for a neck scar, a left knee scar, 
and residuals of a dislocation of the left middle finger to 
be "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), in that these claims are plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed, and no further development is required to comply 
with the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

In July 1991, during service, the veteran was hospitalized 
after he fell and struck his left knee on a rock.  He 
sustained a 1-inch long laceration of the knee.  The wound 
was open at the base and 1 centimeter wide into the 
prepatellar bursa.  There was continuing bleeding and some 
deep tissue contamination with black debris in the depths of 
the wound.  The wound was debrided, explored and sutured.  An 
X-ray showed no fracture or foreign bodies.  Intravenous 
antibiotics were administered.  The discharge diagnosis was 
skin laceration, prepatellar area, left knee involving the 
prepatellar bursa with status post exploration and secondary 
closure.  In early August 1991, the wound was described as 
well healed.  There was no swelling or effusion.  

In August 1993, during service, the veteran was noted to have 
a lump on the right side of his neck, which was diagnosed as 
a cyst.  Subsequent treatment during service for a lipoma on 
the right neck is indicated.  On the veteran's September 1994 
examination prior to service discharge, an injury to the left 
middle finger was reported.  

On a VA examination of the skin in May 1995, the veteran gave 
a history of a 1991 fall in which he sustained an injury to 
his left knee.  He said that minor surgery was required to 
remove a piece of coral.  The veteran reported tenderness 
over the scar if he knelt on the knee for some time.  
Evaluation revealed a 2-centimeter scar on the left knee 
which was barely noticeable.  There was no tenderness or 
swelling.  Cosmetic results were described as good.  The 
veteran also reported a scar from a cyst on the right side of 
the neck, which had been surgically removed.  Evaluation 
revealed a 2.5-centimeter scar on the base of the right neck.  
There was keloid formation and the scar was red in color.  
There is no inflammation or tenderness.  The examiner said 
that the scar was obvious and had a cosmetic effect.  

On VA orthopedic examination in May 1995, it was reported 
that the veteran suffered a dislocation of his left middle 
finger in April 1993, during service.  Since then, he would 
develop some locking of the finger when he gripped tightly 
and then extended his hand.  Evaluation revealed that the 
left middle finger was normal in appearance.  There was no 
swelling.  Range of motion was full and there was no 
tenderness.  The examiner also commented that there was no 
disability regarding the knee itself.  The diagnosis was 
residual of dislocation of the left middle finger.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
A 10 percent evaluation may be assigned under Diagnostic Code 
7800 for a scar of the neck, face, or head which is moderate 
and disfiguring.  The veterans scar on the right side of his 
neck may also be assigned a 10 percent evaluation under the 
provisions of Diagnostic Code 7803 if the scar is poorly 
nourished with repeated ulceration.  A 10 percent evaluation 
may also be assigned under Diagnostic Code 7804 if the scar 
is tender or painful on objective demonstration.  Under 
Diagnostic Code 7800, a 30 percent evaluation is warranted 
for a scar of the head, face or neck if such is severe, and 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  

Under the provisions of 38 C.F.R.§ 4.31 (1998), a 0 percent 
rating will be assigned in every instance where a diagnostic 
code does not provide for a noncompensable rating and where 
the requirements for a compensable evaluation have not been 
assigned.  

On recent VA examination of the veteran's neck scar, no 
tenderness, pain, ulceration or malnourishment was reported.  
However, the scar was noted to be reddened and to have 
developed some keloid formation.  The scar was said to be 
obvious and to have a cosmetic effect.  In the Board's 
opinion, these findings indicate that the veteran's service-
connected neck scar is moderate and disfiguring.  Therefore, 
a 10 percent evaluation is warranted for this scar under 
Diagnostic Code 7800.  However, since the evidence does not 
show that this scar is severe or productive of any marked 
deformity, a 30 percent evaluation is not warranted under 
Diagnostic Code 7800.  

In regard to the veteran's left knee disability, the Board 
notes that service connection is in effect only for a left 
knee scar.  No intrinsic left knee pathology has been service 
connected and, moreover, no intrinsic pathology of the left 
knee was identified on the veteran's VA examination.  It is 
therefore apparent that the veteran's left knee scar must be 
evaluated essentially under Diagnostic Code 7803 or 7804.  
However, no tenderness or pain of the left knee scar was 
demonstrated on VA examination in May 1995, and the scar was 
not noted to be ulcerated or malnourished on that 
examination.  Therefore, a compensable evaluation for the 
left knee scar under the applicable rating codes is not 
warranted.  

Under the provisions of 38 C.F.R.§ 4.71(a), Diagnostic Code 
5226, a 10 percent evaluation may be assigned for the 
residuals of the veteran's service-connected left middle 
finger dislocation if the finger is either favorably or 
unfavorably ankylosed.  This applies to either favorable 
ankylosis or limitation of middle finger flexion to a point 
where the fingertip is within 2 inches (5.1 centimeters) of 
the transverse fold of the palm.  Limitation of motion of 
less than inch (2.5 centimeters) in either direction is not 
considered disabling.  See regulatory note (a) following 
Diagnostic Code 5223.

On the veteran's May 1995 VA examination of his left middle 
finger, a full range of motion was demonstrated without 
tenderness or swelling.  No pain on movement was reported.  
Such does not constitute favorable ankylosis under the 
provisions of Diagnostic Code 5226.  Therefore, a compensable 
evaluation is not warranted for the veteran's left middle 
finger disability.  

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by virtue of this decision for the 
neck scar, and the non compensable ratings assigned by the RO 
for the left knee scar and the left middle finger disorder, 
reflect the most disabling these disorders have been since 
the veteran was discharged from service and filed his claims 
for service connection, which is the beginning of the appeal 
period.  Thus, the Board has concluded that staged ratings 
for these disorders are not warranted.  Fenderson v. West, 12 
Vet. App. 119 (1999)


ORDER

A 10 percent rating for a right neck scar is granted subject 
to the law and regulations governing the payment of monetary 
benefits

A compensable rating for a left knee scar is denied.  


A compensable evaluation for the residuals of a left finger 
dislocation is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


